                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UTILITY WORKERS UNITED                      )
ASSOCIATION, LOCAL 537,                     )
                                            )
                      Plaintiff,            )      Civil Action No. 19-580
                                            )
               v.                           )      Judge Cathy Bissoon
                                            )      Magistrate Judge Lisa Pupo Lenihan
PENNSYLVANIA AMERICAN                       )
WATER COMPANY,                              )
                                            )
                      Defendant.            )


                                   MEMORANDUM ORDER

       This case has been referred to Magistrate Judge Lisa Pupo Lenihan for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On December 19, 2019, the Magistrate Judge issued a Report (Doc. 44) recommending

that Defendant’s Motion to Dismiss (Doc. 15) be granted. Service of the Report and

Recommendation (“R&R”) was made on the parties, and Defendant has filed Objections.

See Doc. 45.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, the following Order is entered:

       Defendant’s Motion to Dismiss (Doc. 15) is GRANTED, and the Magistrate Judge’s

R&R (Doc. 44) hereby is adopted as the Opinion of the District Court. Finally, UWUA’s

Motion to Intervene (Doc. 21) is DENIED AS MOOT.
       IT IS SO ORDERED.



February 11, 2020                      s\Cathy Bissoon
                                       Cathy Bissoon
                                       United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                   2
